FILED
                             NOT FOR PUBLICATION                            NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-10385
                                                      11-10610
                Plaintiff - Appellee,
                                                 D.C. Nos. 4:11-cr-50017-CKJ
  v.                                                  4:11-cr-50016-CKJ

LUCAS GERARDO SANCHEZ-
SANDOVAL,                                        MEMORANDUM *

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      James P. Jones, District Judge, Presiding **

                           Submitted November 13, 2012 ***

Before:         CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       In these consolidated appeals, Lucas Gerardo Sanchez-Sandoval appeals




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          *
              *
            The Honorable James P. Jones, United States District Judge for the
Western District of Virginia, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from the revocation of his supervised release and the consecutive 21-month

sentences imposed upon revocation. Pursuant to Anders v. California, 386 U.S.

738 (1967), Sanchez-Sandoval’s counsel has filed a brief stating there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Sanchez-Sandoval the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Watson, 582 F.3d

974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                         11-10385 & 11-10610